BLACK, Judge.
Anthony W. Broom seeks certiorari review of an opinion from the circuit court sitting in its appellate capacity and an order of the circuit court prohibiting Broom from filing further pro se pleadings in its court. We dismiss as untimely that portion of Broom’s certiorari claim challenging the circuit court’s opinion affirming the denial of a postconviction motion. See Fla. R.App. P. 9.100(c)(1). We convert Broom’s remaining claim regarding the prohibition from future filings to a direct appeal of the circuit court’s order and affirm the order without comment. See Fla. R.App. P. 9.040(c); State v. Spencer, 751 So.2d 47 (Fla.1999).
VILLANTI and LaROSE, JJ., Concur.